Citation Nr: 1604138	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-24 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Memphis, Tennessee. 
 


FINDING OF FACT

The assistive devices and medications prescribed for the Veteran's service-connected disabilities have not been found to produce wear and tear, or cause irreparable damage to her clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran was notified by letter prior to the initial determination of the requirements to substantiate her claim for benefits and of her and VA's respective duties for obtaining evidence. 

VA also has a duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. This duty includes assisting the Veteran in the procurement of pertinent records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran's treatment records have been considered and the Veteran has not identified any additional outstanding records that have not been obtained.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

The Veteran contends that she is entitled to a clothing allowance for a walker, a cane, knee braces, hand braces, and steroid cream.

A clothing allowance is authorized if a VA examination or hospital report establishes that a veteran, due to the service-connected loss of a hand or foot, wears or uses a prosthetic device which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(i).  A clothing allowance is also available if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing, or the Veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the Veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii).

Certain clothing allowance claims require a determination by a Prosthetic Representative, or designated physician when a review of the record is necessary.  In all cases where a review is determined to be necessary, the Prosthetic Representative, and/or designated physician, must determine that: (1) Use of the device or skin medication is medically prescribed; and (2) In the case of a device, such device qualifies as a prosthetic or orthopedic appliance; (3) The device or skin medication tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing. See VHA Handbook 1173.15 sec. 3(b)(c).

The Board notes initially that the Veteran has not lost a foot or hand as specified in 38 C.F.R. § 3.50(a)-(f).  Thus, a designee for the Under Secretary for Health must certify that the Veteran's orthopedic appliances and medications are eligible for a clothing allowance. 

The Chief of the Prosthetic and Sensory Aids Service at the Memphis VAMC examined the Veteran's claims and determined that they are not eligible for clothing allowance.  Specifically, the prosthetic representative noted that the walker and cane do not qualify for a clothing allowance, presumably as they do not produce any wear and tear on clothing.  The representative also noted that the Veteran's wrist braces are not prescribed for a service-connected disability and that none of the topical medications listed on the Veteran's claim were found to cause staining to outer garments.  With regard to the Veteran's knee braces, the Representative noted that the braces are covered in fabric are thus not considered to cause wear and tear to clothing or outer garments.  The Veteran has not submitted statements or evidence to the contrary.

Therefore, the Board finds that entitlement to an annual clothing allowance is not warranted.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


